OPINION
By THE COURT
Our consideration of the authorities leads us to the same conclusion as that which was reached by the trial court and which *6555s stated in some detail in the bill of exceptions.
We can not escape the conclusion but that the trial court' under the. authorities was justified in instructing a verdict.
We have considered all of the grounds of error urged, by counsel for plaintiff in error, but finding no error in the record which we consider prejudicial to plaintiff in error, the judgment of the lower court will be affirmed.
KUNKLE, PJ, BARNES and HORNBECK, JJ, concur.